Order of disposition, Family Court, New York County (Gloria Sosa-Lintner, J), entered on or about January 31, 2002, which, upon a finding of permanent neglect, terminated respondent’s *142parental rights to the subject child and committed the child’s guardianship and custody to petitioner agency and the Commissioner of Social Services for the purposes of adoption, unanimously affirmed, without costs.
The finding of permanent neglect is supported by clear and convincing evidence that despite the agency’s diligent efforts, respondent missed many visits with the child, failed to attend planning conferences, failed to complete parenting skills and anger management classes, and, in violation of a court order, failed to quit smoking despite the child’s special medical need that he do so (Social Services Law § 384-b [7] [c]; see Matter of Sheila G., 61 NY2d 368, 385 [1984]; Matter of Rodney D., 276 AD2d 333 [2000]). Although respondent did obtain suitable housing by the time of the dispositional hearing, such progress was insufficient to warrant a suspended judgment. A preponderance of the evidence shows that respondent has not developed a positive, meaningful relationship with the child, and that the child’s adoption by the nurturing foster parent with whom she has been living since infancy would be in her best interests (see Matter of Rodney D., supra; Matter of Latesha Nicole M., 219 AD2d 521 [1995]). Concur—Buckley, P.J., Andrias, Sullivan, Ellerin and Williams, JJ.